internal_revenue_service number info release date uilc date cc psi 1-genin-110768-02 we are responding to your correspondence requesting relief in order to establish date as the effective date for corporation election although we are unable to respond to to your request as submitted this letter provides useful information relating to your request taxpayer’s s based on the information you have provided taxpayer filed a form_1120s for its first tax_year on or about date within the obtained extension of time to file around the same time taxpayer filed a form_2553 to elect to be treated as an s_corporation effective date on date however the internal_revenue_service service notified taxpayer of its rejection of the s election as the service responded and indicated a problem with the s election within months of the filing of the return automatic relief under revproc_97_48 is unavailable in this matter to seek relief therefore you may submit a private_letter_ruling request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the service has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
